 In the Matter of RADIO CONDENSER CoDIPANY, A CORPORATIONandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, FORLOCAL 109, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-1327ORDER SETTING ASIDE DECISION AND ORDERDecember 6, 1939The Board, on July 31, 1939, having issued a Decision and Orderin the above-entitled case; 1 and the Board having given due noticethat on December 1, 1939, unless sufficient cause to the contrary shouldthen have appeared, it would set aside its Decision and Order issuedJuly 31, 1939, and thereafter having extended the date to December5, 1939; oral argument upon objections to such setting aside havingbeen heard by the Board at Washington, D. C., on December 5, 1939;and no sufficient cause to the contrary appearing; and the Board desir-ing to take further proceedings in this matter;IT ISHEREBY ORDEREDthat the said Decision and Order issued July 31,1939, in the above-entitled case be, and it hereby is, set aside.113 N. L. R.B. 1291.18 N. L. R. B., No. 21.145